Citation Nr: 0627059	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 (20?) percent for degenerative joint disease of the right 
ankle with calcaneal spur.

2.  Entitlement to an initial disability rating in excess of 
10 percent for partial and intermittent bowel obstructions 
with adhesions.

3.  Entitlement to service connection for degenerative joint 
disease of the left ankle with calcaneal spur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.  

This case was remanded for further development and VCAA 
notice in a December 2003 Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
decision held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of an increased rating claim and the effective date 
of an award.  Because this case is being remanded for other 
procedural matters, the RO now has the opportunity to correct 
any defects in VCAA notices previously provided the veteran.

There are many defects in this file which prohibit the Board 
from undertaking any final actions in this case.  In a letter 
dated in July 2005, the Chief of Staff of the Durham VA 
Medical Center indicated that volume one of the veteran's 
files was being provided to various examiners.  It appears 
that there exists more than one volume.  If such exists, it 
needs to be located and associated with volume one.

Right ankle

As it relates to the veteran's right ankle disability, the 
Board observes a November 2005 RO email correspondence which 
identifies two interim rating actions that are not included 
in the claims folder.  In particular, the correspondence 
mentioned a March 2005 rating decision that increased the 
veteran's rating to 20 percent, effective September 27, 2004.  
It also mentioned a June 21, 2005 rating decision in which a 
temporary convalescence evaluation of 100 percent was awarded 
until September 1, 2005; and a 20 percent rating evaluation 
thereafter, for marked limitation of motion of the right 
ankle.  Service connection for a scar, residual of the 
surgical excision of the right ankle calcaneal spur was also 
granted with an evaluation of 10 percent, effective February 
2, 2005.  

The Board observes that neither of these rating actions, nor 
any examination reports are associated with the claims file.  
Absent the presence of hard copies of these examinations and 
rating actions, the Board cannot move forward to adjudicate 
this claim.  

In the cover letter accompanying the December 2005 
supplemental statement of the case, reference is made to a 
December 17, 2003, supplemental statement of the case.  This 
is not in the claims folder.  It is to be located and 
associated with the claims folder.

Worse yet, if any actions have been taken regarding 
increasing the right ankle disability rating to 20 percent, 
then the December 2005 supplemental statement of the case is 
defective in that it continues to show the denial of a rating 
higher than 10 percent for the right ankle.  The Board is 
unable to render a decision in an appealed claim without 
having before it a completely developed record, containing 
all prior rating actions and evidence upon which such prior 
actions were based.  Thus, additional development is 
necessary before the Board can review this case.

Left ankle

It appears that the veteran underwent a VA orthopedic 
examination in August 2005.  The report associated with the 
claims folder is confusing, disjointed, and generally 
difficult to follow.  Lacking in the report is any assessment 
of the relationship between the service connected right ankle 
and the nonservice-connected left ankle, including whether 
the right ankle causes or contributes to the left ankle 
impairment.

The Board observes that the veteran signed a waiver of the 
60-day waiting period on the Supplemental Statement of the 
Case (SSOC), received at the AMC on December 19, 2005.  
Subsequently on December 27, 2005, the AMC received 
additional evidence from the veteran, which tended to show 
that his left ankle disability was secondary to his service-
connected right ankle disability.  No waiver of consideration 
by the RO was attached.  

The failure of VA to prepare a SSOC after receiving this 
additional evidence is a procedural defect. 

Abdominal adhesions

Because it appears that the claims folder is lacking some VA 
examination reports and rating actions, the Board cannot 
assume that all evidentiary material regarding the abdominal 
adhesions has been associated with the claims folder.  For 
this reason, the Board finds it prudent to ensure that all 
necessary development has been completed as to this issue as 
well before rendering a decision.  

To conclude, several actions must be corrected and/or 
undertaken to insure that all of the veteran's due process 
rights are protected prior to further action by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The veteran is to be sent corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  All temporary claim folders or files 
for the veteran are to be located and 
associated with the veteran's permanent 
claims file.  All missing volumes are to 
be associated with the claims folder.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated the veteran for bilateral 
ankle disorders and abdominal adhesions 
since February 2005.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  The veteran should be afforded a VA 
orthopedic examination to assess the 
severity of the right ankle impairment 
and to determine whether the left ankle 
disability is secondary to the service 
connected right ankle.  All indicated 
tests and studies, including X-ray 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examination report is to 
be clear and coherent.

a.  Regarding the right ankle, the 
physician is to perform range of 
motion studies, and indicate whether 
there is ankylosis of the ankle, or 
marked or moderate loss of motion in 
the ankle.  The examiner should 
indicate any functional loss due to 
pain, weakness, fatigability, 
incoordination or pain on movement of 
the joint.  The physician should 
indicate whether with repetitive use, 
there is greater limitation of motion 
due to pain, including use during 
flare-ups.  Adequate reasons and bases 
are to be provided with the opinion.

b.  Concerning the left ankle, the 
physician is to indicate whether the 
service-connected right ankle 
disability causes the left ankle 
impairment.  If the right ankle is not 
the proximate cause of the left ankle 
impairment, the physician is to 
indicate whether the right ankle 
causes an increase in the nonservice 
connected left ankle disability.  
Adequate reasons and bases are to be 
provided with the opinion.

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

The rating decisions of March 2005 and 
June 2005, and any additional rating 
decisions, should be included and 
incorporated into the permanent claims 
file.  Likewise, the December 2003 
supplemental statement of the case is to 
be located and associated with the claims 
folder.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claims must 
be readjudicated.  If the benefits sought 
on appeal remains denied, a Supplemental 
Statement of the Case should be provided 
to the veteran and his representative.  
Any errors in prior supplemental 
statements of the case are to be 
corrected.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


